DLD-037                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-1438
                                      ___________

                                TERRELL MARSHALL,
                                      Appellant

                                             v.

                           NELSON ANTHONY IANNUZZI;
                                 HARESH PANDYA
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-20-cv-00489)
                      District Judge: Honorable Robert D. Mariani
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 22, 2022
           Before: JORDAN, SHWARTZ, and SCIRICA, Circuit Judges

                            (Opinion filed December 7, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Terrell Marshall appeals the District Court’s order granting Appellees’ motion for

summary judgment. For the reasons that follow, we will summarily affirm the District

Court’s judgment.

       The procedural history of this case and the details of Marshall’s claims are well

known to the parties, set forth in the Magistrate Judge’s Report and Recommendation,

and need not be discussed at length. Briefly, on April 1, 2018, Marshall, a state prisoner,

sustained an injury to his calf and was given crutches and Motrin by a nurse. Appellee

Iannuzzi, a certified registered nurse practitioner, examined him the next day,

recommended ice and Motrin, and scheduled daily monitoring by the nursing staff.

Marshall had pain and swelling which increased. On April 7, Appellee Dr. Pandya sent

Marshall out to a hospital for an ultrasound. After a blood clot was discovered, Marshall

was prescribed anticoagulants and returned to prison. On April 12, Dr. Pandya sent

Marshall back to the hospital for a follow-up ultrasound which showed more clots and a

hematoma. Marshall returned to the prison and was scheduled to see Dr. Pandya the next

day. Later that night, however, Marshall suffered from shortness of breath and was

spitting up blood-tinged mucus. Dr. Pandya ordered that he be taken to a hospital via an

ambulance. At the hospital, Marshall underwent emergency surgery on his leg and two

follow-up surgeries. Marshall subsequently filed a civil rights complaint alleging that

Iannuzzi and Dr. Pandya had been deliberately indifferent and negligent in their treatment



                                             2
of his leg injury. Appellees filed a motion for summary judgment. After the District

Court granted the motion, Marshall filed a notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order granting summary judgment de novo and review the facts in the light most

favorable to Marshall as the nonmoving party. Burns v. Pa. Dep’t of Corr., 642 F.3d 163,

170 (3d Cir. 2011). A grant of summary judgment will be affirmed if our review reveals

that “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       The District Court thoroughly described the factual background of the case and

Marshall’s allegations against the Appellees. We agree with its analysis and write here to

discuss Marshall’s arguments on appeal.

       Eighth Amendment claims

       In order to establish a claim under the Eighth Amendment for denial of medical

care, Marshall needed to show that the Appellees were deliberately indifferent to his

serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). A medical need

is serious if it is “one that has been diagnosed by a physician as requiring treatment or

one that is so obvious that a lay person would easily recognize the necessity for a doctor’s

attention.” Monmouth Cty Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

1987) (citation omitted). Deliberate indifference can be shown by a prison official



                                             3
“intentionally denying or delaying access to medical care or intentionally interfering with

the treatment once prescribed.” Estelle, 429 U.S. at 104-05. Mere disagreement as to the

proper medical treatment will not support a claim under the Eighth Amendment, see

Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004), and courts will “disavow any attempt

to second-guess the propriety or adequacy of a particular course of treatment . . . (which)

remains a question of sound professional judgment.” Inmates of Allegheny Jail v. Pierce,

612 F. 2d 754, 762 (3d Cir. 1979) (citation omitted, alteration in original).

       Marshall has not shown that Iannuzzi or Dr. Pandya intentionally denied or

delayed any medical care. While he believed he should have been sent to an outside

hospital sooner than he was, he has offered nothing to suggest that Appellees’ treatment

decisions were not based on their professional judgment or violated any professional

standard of care. Pearson v. Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017)

(“[W]hen medical care is provided, we presume that the treatment of a prisoner is proper

absent evidence that it violates professional standards of care.”).

       On appeal, Marshall argues that he is not challenging the delay in treatment but

rather the denial of treatment. However, he was provided with ice, Motrin, crutches, pain

medication, blood thinners, the opportunity to be checked by nurses three times a day,

ultrasounds, and ultimately, surgery. Marshall has failed to show that there is a genuine

dispute as to any material fact regarding his claims of deliberate indifference.



                                              4
       State law claims

       Marshall also challenges the District Court’s grant of summary judgment with

respect to his state-law claims against Appellees. The District Court determined that

those claims required expert evidence to support them because whether Appellees’

treatment of Marshall rose to the level of malpractice was not within the knowledge of an

average layperson. Because Marshall submitted no such expert evidence, the District

Court concluded that summary judgment was appropriate. See generally Pa. R. Civ. P.

1042.3(a).

       On appeal, Marshall first argues that expert evidence is not required for the claims

against Iannuzzi because, as a certified registered nurse practitioner, he is not a licensed

professional. However, under Pennsylvania law, a “licensed professional” includes

nurses. See Pa. R. Civ. P. 1042.1(c)(1)(vii). Rule 1042.1 refers to the Professional

Nursing Law which, in turn, defines a “certified registered nurse practitioner” as a

registered nurse licensed in this Commonwealth who is certified by the board in a

particular clinical specialty area. See 63 Pa. Stat. Ann. § 212(12). Thus, Iannuzzi is a

licensed professional.

       Marshall also contends that Iannuzzi’s alleged negligence was clear because he

told Iannuzzi that he heard a “pop” and the average person knows that this is indicative of

a tear in the muscle. Marshall contends that no expert evidence is necessary to establish



                                              5
that. We disagree. Such purported knowledge is not within the ken of the average

person. See generally McCool v. Dep’t of Corr., 984 A.2d 565, 571 (Pa. Commw. Ct.

2009) (explaining that “generally when the complexities of the human body are involved

expert testimony is required to aid the jury in reaching conclusions as to the cause of pain

or injury” (quoting Wareham v. Jeffes, 564 A.2d 1314, 1321 (Pa. Commw. Ct. 1989)).

       The District Court did not err in granting Appellees’ motion for summary

judgment. Summary action is appropriate if there is no substantial question presented in

the appeal. See 3d Cir. L.A.R. 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See 3d Cir. I.O.P.

10.6. Appellant’s motion for a certificate of appealability is denied as unnecessary. See

28 U.S.C. § 2253(c)(1) (describing appeals which require a certificate of appealability).

We have, however, considered the arguments therein.




                                             6